Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mizoguchi (US 20080252942) (from IDS).
Regarding independent claim 20, Willemsen discloses A method for producing a scanning unit for scanning light (Title – actuator, optical scanner), wherein the method comprises (i.e., open language for the claim, MPEP 2111.03): 
in a first etching process of a first wafer (para. 112, 113, 117 – etching;): creating a deflection element (211 – light reflective section) and at least one support element (243 – second elastic section), which extends away from the deflection element (211 – light reflective section; Fig. 1 – note 243 extends away from 211), in the first wafer, 
in a second etching process of a second wafer (para. 112, 113, 117 – etching; nothing in the claim distinguishes the first and second except in labels) creating at least one further support element (242 – first elastic portion), in the second wafer, bonding the first wafer to the second wafer (Figs. 6 show layers; para. 82 contemplates the system being bonded by electrical wiring; and para. 122 contemplates the layers bonded by anodic bonding as an example), and releasing the deflection element, the at least one support element, and the at least one further support element (Fig. 1 shows 242, 243 and 211 only attached on the axis of motion “X” and otherwise “free”).
Claims 1, 5-7, 10-13, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Willemsen (US 20060250675) (from IDS).
Regarding independent claims 1 and 19, Willemsen discloses A scanning unit for scanning light (Title – laser beam scanner), comprising (i.e., open language for the claim, MPEP 2111.03): 
a deflection element with a mirrored surface (Fig. 3b: 34 – reflecting area), 
at least one support element (33a – leg), which extends away from a circumference of the mirrored surface into a plane (Fig. 3b shows the legs extending away from reflecting area 34) and which is configured to elastically couple (note bending axis A) the deflection element to a fixed structure (35 - base), wherein the mirrored surface also extends into the plane (Fig. 3b – note all are in the same plane), 
at least one further support element (33b - leg), which at least one further support element (33b - leg) extends offset to the plane defined by the at least one support element (i.e., it has thickness that extends outside of the surface plane) and is configured to elastically couple the deflection element to the fixed structure (via bending axis A), and 
a controller (Abstr – second actuator 58), which is configured to actuate at least one actuator (Abstr – second actuator), in order to resonantly excite a torsion mode of the at least one support element and of the at least one further support element (Abstr – bring cantilever to oscillate at resonance frequency), 
wherein the deflection element is self-supporting (Fig. 3b: the mirror and two legs are all that is supporting these elements, and thus are self-supporting), relative to the fixed structure, through a continuous circumferential angle of at least 200° of a circumference of the mirrored surface (3 sides of the reflecting area 34 are free, so at least 270 degrees circumference of mirrored surface is free).
Regarding claim 5, the reference further discloses The scanning unit according to claim 1, wherein the at least one further support element extends into a further plane, which is parallel to the plane defined by the at least one support element (i.e., note thickness that extends outside of the surface plane).
Regarding claim 6, the reference further discloses 6. The scanning unit according to claim 1, wherein the at least one support element and the deflection element are formed as a single piece, wherein the at least one support element and the at least one further support element are not formed as a single piece (Specifics directed to “formed” are directed to method steps of making the device, and the claim is directed to the device/product, not a method.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” In the alternative, the pieces are depicted separately with no discussion found in the reference of the device being single-piece or monolithic; further Concerning use of the term “integral” or the like, it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Thus, the elements listed above may also meet the broad limitations of “integral” since they are fastened together or connected.).
Regarding claim 7, the reference further discloses 7. The scanning unit according to claim 1, wherein the at least one support element comprises a first support element and a second support element, wherein a central axis of the first support element and a central axis of the second support element form an angle with one another in the standby state that is no greater than 20°, optionally no greater than 5°, further optionally no greater than 1° (Fig. 3b shows the legs 33 as parallel [which would be approximately 0°]; see also para. 36 – essentially parallel legs).
Regarding claim 10, the reference further discloses 10. The scanning unit according to claim 1, wherein the at least one support element and the at least one further support element are formed respectively as rod-shaped torsion springs (rod is interpreted as “a thin straight bar”; legs 33a-b meet this definition; in the alternative, specifics directed to “formed” are directed to method steps of making the device, and the claim is directed to the device/product, not a method.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” In the alternative, the pieces are depicted separately with no discussion found in the reference of the device being single-piece or monolithic).
Regarding claim 11, the reference further discloses 11. The scanning unit according to claim 1, wherein the at least one actuator is arranged at an end of the at least one support element, said end facing toward the fixed structure, and comprises one or more piezo bending actuators (para. 34 – actuation via piezo structure on the cantilever).
Regarding claim 12, the reference further discloses 12. The scanning unit according to claim 1, wherein the at least one support element and the at least one further support element are arranged parallel to one another (Fig. 3b show legs 33a-b as parallel).
Regarding claim 13, the reference further discloses 13. The scanning unit according to claim 1, wherein the at least one support element and the at least one further support element (legs 33a-b) are each connected to a contact surface in an end region facing toward the fixed structure (Fig. 3b – note the legs are connected to one edge of the reflecting area 34 between the mirror and base 35).
Regarding claim 15, the reference further discloses 15. The scanning unit according to claim 1, wherein a thickness of the at least one support element perpendicular to the mirrored surface is less than a thickness of the deflection element perpendicular to the mirrored surface (Fig. 2 indicated that the mirror surface, as in Fig, 3 is on top the area 34, and thus thicker than the legs 33a-b, which approach the mirror surface perpendicular to the mirror, entering at the side [note the claim does not require it to be perpendicular to the plane of the mirror].
Regarding claim 17, the reference further discloses 17. The scanning unit according to claim 1, which further comprises: the fixed structure, which defines a clearance, in which the deflection element is arranged, wherein the clearance is formed in order to enable a deflection of the deflection element through torsion of the at least one support element of at least ±45° (para. 12 – “preferably more than 50 degrees”), optionally of at least ±80° (in the alternative), further optionally of at least ±180° (in the alternative).
Regarding claim 18, the reference further discloses 18. The scanning unit according to claim 1, wherein the circumference of the mirrored surface has several sides, wherein only one of the several sides is coupled to the fixed structure (Fig. 3b: the legs are only on one side of the mirror).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Willemsen.
Regarding claim 8, the reference further discloses a length of each of the at least one support element or of each of the at least one further support element is in a range of from 3 mm to 15 mm (in the alternative), and/or (interpreted as “or”) wherein a width of each of the at least one support element or of each of the at least one further support element is (para. 32 – thickness is 600 nm [that converts to 0.6 μm]).
The reference does not explicitly disclose width in a range of from 50 μm to 250 μm. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the present case, the general conditions are established by the thickness of the reference device; no criticality is presently found in the record.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to change the thickness of the oscillator of the scanner of Willemsen so as to optimize the resonance of the device (e.g., para. 32).
Regarding claim 9, the reference does not explicitly further discloses a cross-section of each of the at least one support element and/or of each of the at least one further support element is square-shaped; rather depictions render it/them rectangular.
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make with a square-shaped cross section, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of the legs for the purpose of changing the mass, etc. so as to modify resonance of the oscillator (para. 32).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to select the shape of the legs for the purpose of changing the mass, etc. so as to modify resonance of the oscillator (para. 32).
Allowable Subject Matter
Claims 2-4, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, the prior art does not teach or suggest “The scanning unit according to claim 1” including the specific arrangement for “wherein the at least one support element comprises a first support element and a second support element, wherein the at least one further support element comprises a further first support element and a further second support element.” as set forth in the claimed combination(s).
With respect to claims 3-4, these claims depend on claim 2 and are allowable at least for the reasons stated supra.
Regarding claim 14, the prior art does not teach or suggest “The scanning unit according to claim 1” including the specific arrangement for “wherein the at least one further support element is connected to a back side of the deflection element, said back side being opposite the mirrored surface, via an interface element.” as set forth in the claimed combination(s).
Regarding claim 16, the prior art does not teach or suggest “The scanning unit according to claim 1” including the specific arrangement for “wherein the mirrored surface has an indentation, wherein the at least one support element extends at least partially into the indentation, wherein the at least one support element extends into the indentation () optionally along at least 40% of its length, further optionally along at least 60% of its length, further optionally along at least 80% of its length.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11143858 – very similar MEMS structure by Applicant; US 5329103 – laser scanner with dither mechanism.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872